DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
 Drawings
5.	The drawings received on 03/02/2020 are acceptable for examination purposes.

Information Disclosure Statement
6. 	The references listed in the information disclosure statement (IDS) submitted on 03/05/2020, 11/16/2020, 02/22/21, 03/22/21, 03/31/21, 04/27/21, 05/17/21, 07/15/21, 09/28/21, 11/10/21, 12/13/21, 1/12/22, 03/09/22, 04/28/22, 05/10/22, and 09/14/22 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 9 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Juliato m et al. (U.S. PN: 2020/0125097) "herein after as Juliato" in view of Besinga et al. (U.S. PN: 2019/0043590) "herein after as Besinga."

As per claim 9:
Juliato substantially teaches or discloses a method, comprising: selecting, from feature registers, at least one feature as an input (see paragraph [0054], herein At block 1020, the node 106 selects a first feature of the plurality of features based on the configuration 202 for the node 106. For example, the feature IDs received at block 1010 may include ID values of 100, 200, and 300. If the node configuration 202 for the node 106 specifies the feature ID of 200, the node 106 selects the feature ID 200 and corresponding value (e.g., 0.25) as the first feature, while ignoring the remaining elements of feature data); generating an output based at least in part on the at least one feature selected from the feature registers, the output identifying a selected child node in a decision tree (see paragraph[0081], herein each decision tree to comprise a plurality of nodes connected via the interconnect, a first decision tree of the plurality of decision trees to comprise a first node of the plurality of nodes to: receive a plurality of elements of feature data via the interconnect select a first element of feature data, of the plurality of elements of feature data, based on a configuration of the first node; and generate an output based on the first element of feature data, an operation, and a reference value, the operation and reference value specified in the configuration of the first node); controlling further selecting from the feature registers in evaluating the child node according to data identifying node connectivity in the decision tree (see paragraph [0040], herein the evaluation outputs E0 through En generated by the nodes 106 are received by the node interconnect 107. Registers 604-1 through 604-M may generally store binary values indicating whether the evaluation output E0-En should be considered when making a decision. For example, register 604-1 corresponds to whether E0 is considered or not considered, while register 604-2 corresponds to whether the inverse of E0 is considered or not considered. Generally, only one register of a pair of left/right registers (e.g., register 604-1 or register 604-2) may be enabled, as each corresponds to an output branch of a node (e.g., the decision tree only flows to one branch based on the evaluation output of the node, such as to the left if E0 is true, or to the right if E0 is false)); and providing a classification pre-associated with a leaf node in response to an output that selects the leaf node according to the data identifying the node connectivity in the decision tree (see paragraph [0027], herein the random forest 104 is an example of an ensemble classification structure for classification tasks, regression tasks, and other tasks based on the trees 105. The trees 105 may be generated during a training phase. The output of the random forest 104 is generally based on the output of each tree 105, such as the most common classification of the trees 105 and/or the mean prediction of the trees 105, and paragraph [0028], herein the node interconnect 107 generally interconnects the nodes 106 of each tree 105 to facilitate fully parallel processing by each node 106 in each tree 105. Doing so improves processing performance relative to conventional software-based trees which have a conventional software tree structure (e.g., a root node and one or more child nodes on different tree levels) that does not allow for parallel processing).
Juliato does not explicitly teach the at least one feature generated from signal and noise characteristics of a group of memory cells in a memory device.
However, Besinga in same field of endeavor teaches the at least one feature generated from signal and noise characteristics of a group of memory cells in a memory device (see paragraph [0030], herein Referring to FIGS. 4B and 4C, as the calibration circuitry 110 applies each of the test signals to the memory region, the calibration circuitry 110 can determine a number of memory cells within the memory region (i.e., a count) that output a specified data state (e.g., a current above a threshold value and/or a current below a threshold value). In the embodiment illustrated in FIG. 4B, the calibration circuitry 110 determines a count as each of the test signals V.sub.L2, V.sub.LA, V.sub.A, V.sub.U1, V.sub.u2 are applied to the memory region. As shown in table 450 of FIG. 4B, when the calibration circuitry 110 applies the lower test signal V.sub.L2 to the memory region, 586 memory cells output the specified data state).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Juliato with the teachings of Besinga by including the at least one feature generated from signal and noise characteristics of a group of memory cells in a memory device.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the at least one feature generated from signal and noise characteristics of a group of memory cells in a memory device would have improved read level signal for the memory system.

Allowable Subject Matter
8.	Claims 1-8, 10-16, and 17-20 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of " a calibration circuit configured to measure signal and noise characteristics of a group of memory cells to generate features as input to a decision tree; and a data integrity classifier configured to determine a classification of a bit error rate of data retrievable from the group of memory cells by applying the features to the decision tree, wherein the data integrity classifier includes: a set of feature registers configured to store the features; a comparator; a selection logic configured to select at least one feature from the feature registers as input to the comparator; a leaf path register file configured to store data identifying node connectivity in the decision tree; and a leaf selection logic configured to control the selection logic based on an output of the comparator and the data stored in the leaf path register file, and to provide the classification in response to reaching a leaf node in the decision tree." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claim 17:
The claim includes similar limitations of independent claim 1. Therefore, is allowed for similar reason of claim 1 above. 
Dependent claims 2-8 and 18-20 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.			
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In regards to independent claims 10-16:
9.	Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112



/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112